J-S61001-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: E.C.K., A MINOR               IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA

APPEAL OF: C.L.K., MOTHER                         No. 765 MDA 2015


                  Appeal from the Order entered April 2, 2015
                In the Court of Common Pleas of Centre County
              Juvenile Division, at No(s): CP-14-DP-0000046-2012

BEFORE: PANELLA, J., WECHT, J., and STRASSBURGER, J.

MEMORANDUM BY PANELLA, J.                          FILED OCTOBER 29, 2015

        C.L.K. (“Mother”) appeals from the order entered on April 2, 2015,

changing the placement goal of her minor daughter, E.C.K. (“Child”) born in

January     2009,   from   “Return   Home”   to   “Planned    Permanent   Living

Arrangement/Long-Term Foster Care.” We affirm.

        The pertinent facts and procedural history are as follows. Mother and

E.N.K. (“Father”) are the biological parents of Child.       The parents are no

longer together.

        Centre County Children and Youth Services (“CYS”) became involved

with the family in 2010. On January 8, 2013, the trial court found Child to

be dependent pursuant to the Pennsylvania Juvenile Act. Child continued to

live with Mother until May 1, 2014.      Child was then placed in foster care

when Mother entered The Meadow Psychiatric Center.





    Retired Senior Judge assigned to the Superior Court.
J-S61001-15


      The reunification services of Child by Mother began in July 2014 and

ended in October 2014—as Mother no longer wanted to participate in the

program. Mother continued to live with her abusive boyfriend and continued

to visit Child regularly.   Mother admitted that Child’s needs would best be

met by her foster parents. At the time, Father requested to be considered

as a placement option for Child, but reunification services were not provided

to Father because he was living in North Carolina and had no regular visits

with Child since 2012.

       Child is only six years old. She is comfortable and content with her

foster family.   Child has adapted well to life in her foster home. She has no

disabilities or difficulties. Her foster family is willing to provide a permanent

home for her.       Child looks to her foster parents for her personal needs,

protection, and safety.

      On April 2, 2015, following a hearing, the trial court changed Child’s

placement    goal   from    “Return   Home”   to   “Planned   Permanent   Living

Arrangement/Long-Term Foster Care.”           Mother filed a timely Notice of

Appeal.

      Mother contends that the trial court erred in changing the placement

goal. See Mother’s Brief, at 8. We disagree.

       We review Mother’s issue regarding the change of goal according to

the following standard.

      When reviewing an order regarding the change of a placement
      goal of a dependent child pursuant to the Juvenile Act, 42 Pa.

                                       -2-
J-S61001-15


      C.S.A. § 6301, et seq., our standard of review is abuse of
      discretion. When reviewing such a decision, we are bound by the
      facts as found by the trial court unless they are not supported in
      the record.

In re S.B., 861 A.2d 974, 976 (Pa. Super. 2004) (citations omitted).           An

abuse of discretion is not a mere error in judgment. See In re A.K., 936

A.2d 528, 532-533 (Pa. Super. 2007). Rather, an appellant must show that

the trial court’s judgment was “manifestly unreasonable,” that the trial court

did not apply the law, or that its actions were the result of partiality,

prejudice, bias or ill will.   Id. (citation omitted).    Further, credibility is

exclusively for the trial court to determine, and it is free to believe all, part,

or none of the evidence. See id. When the record supports the trial court’s

findings, we will affirm. See id.

      A goal change request is governed by the Juvenile Act, 42 Pa. C.S.A. §

6301 et seq., which was amended in 1998 to conform to the federal

Adoption and Safe Families Act (“ASFA”), 42 U.S.C. § 671 et seq. See In re

M.S., 980 A.2d 612, 615 (Pa. Super. 2009).           We have recognized that

“[b]oth statutes are compatible pieces of legislation seeking to benefit the

best interest of the child, not the parent. . . . ASFA promotes the

reunification of foster care children with their natural parents when feasible.

. . . Pennsylvania’s Juvenile Act focuses upon reunification of the family,

which means that the unity of the family shall be preserved ‘whenever

possible.’” Id. (citing 42 Pa.C.S.A. § 6301(b)(1)). Accordingly, child welfare

agencies are required to make reasonable efforts to return a foster child to

                                      -3-
J-S61001-15


his or her biological parent. See In re N.C., 909 A.2d 818, 823 (Pa. Super.

2006). When those efforts fail, the agency “must redirect its efforts toward

placing the child in an adoptive home.”     Id. (citation omitted).     We have

stated that

      [w]hen a child is placed in foster care, after reasonable efforts
      have been made to reestablish the biological relationship, the
      needs and welfare of the child require [the child welfare agency]
      and foster care institutions to work toward termination of
      parental rights, placing the child with adoptive parents. It is
      contemplated [that] this process realistically should be
      completed within 18 months.

Id. at 824 (emphasis omitted; brackets in original) (citations omitted).

      At permanency review hearings for dependent children removed from

the parental home, a trial court must consider the following factors.

      (f) Matters to be determined at permanency hearing.—

      At each permanency hearing, a court shall determine all of the
      following:

         (1) The continuing necessity for and appropriateness of
         the placement.

         (2) The appropriateness, feasibility and extent of
         compliance with the permanency plan developed for the
         child.

         (3) The extent of progress made toward alleviating the
         circumstances which necessitated the original placement.

         (4) The appropriateness and feasibility of the current
         placement goal for the child.

         (5) The likely date by which the placement goal for the
         child might be achieved.



                                     -4-
J-S61001-15



         (5.1) Whether reasonable efforts were made to finalize
         the permanency plan in effect.

         (6) Whether the child is safe.

                                       ...

         (9) If the child has been in placement for at least 15 of
         the last 22 months or the court has determined that
         aggravated circumstances exist and that reasonable
         efforts to prevent or eliminate the need to remove the
         child from the child’s parent, guardian or custodian or to
         preserve and reunify the family need not be made or
         continue to be made, whether the county agency has filed
         or sought to join a petition to terminate parental rights
         and to identify, recruit, process and approve a qualified
         family to adopt the child unless:

           (i) the child is being cared for by a relative best
           suited to the physical, mental and moral welfare of
           the child;

           (ii) the county agency has documented a compelling
           reason for determining that filing a petition to
           terminate parental rights would not serve the needs
           and welfare of the child; or

           (iii) the child’s family has not been provided with
           necessary services to achieve the safe return to the
           child’s parent, guardian or custodian within the time
           frames set forth in the permanency plan.

                                      . . .

42 Pa.C.S.A. § 6351(f)(1)-(6), (9).

     “These statutory mandates clearly place the trial court’s focus on the

best interests of the child.” In re S.B., 943 A.2d at 978 (citation omitted).

“Safety, permanency, and well-being of the child must take precedence over

all other considerations.”   Id. (emphasis in original) (citation omitted).

                                      -5-
J-S61001-15


Moreover, “the burden is on the child welfare agency . . . to prove that a

change in goal would be in the child’s best interest.” In re R.I.S., 36 A.3d

567, 573 (Pa. 2011) (citations omitted).

     After our careful review of the record, we are satisfied the trial court

properly addressed the issue concerning the Child’s change of goal from

“Return Home” to “Planned Permanent Living Arrangement/Long Term

Foster Care.”   Child is well-adjusted in foster care.     Foster care provides

Child with protection and safety and allows Child to reside with her half-

brother, who is also placed with the same foster family.

     The trial court’s decision is far from manifestly unreasonable. Mother

herself states that she has given up on reunification with Child. And she has

determined that Child’s needs would best be met by her foster parents. (She

does continue to visit Child regularly during her placement with the foster

family.) Mother has not been willing or able to put the needs of Child above

her own needs and continues to live with her abusive boyfriend.

     Thus, the trial court did not err in changing the placement goal from

“Return Home” to “Planned Permanent Living Arrangement/Long Term

Foster Care.”   The evidence showed that it was in the best interest and

welfare of the child to change the goal first to “Planned Permanent Living

Arrangement/Long Term Foster Care” and then to adoption.

     Order affirmed.




                                    -6-
J-S61001-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/29/2015




                          -7-